            Case 1:20-cv-00334-RA Document 7 Filed 04/15/20 Page 1 of 1



                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 CEDRIC BISHOP for himself and on behalf                              DATE FILED: 4-15-20
 of all other persons similarly situated,

                              Plaintiff,
                                                                        20-CV-334 (RA)
                         v.                                                 ORDER
 SYNDICATED BAR & THEATER LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on January 14, 2020. On January 21, 2020, the Court ordered the

parties to meet and confer within 30 days of service of the summons and complaint, and to submit

a joint letter within 45 days of service. According to the affidavit of service filed on the docket,

Defendant was served on January 28, 2020. To date, however, the Court has not received the

parties’ joint later. No later than April 22, 2020, the parties shall file a joint letter updating the

Court as to the status of this case and addressing the issues in the Court’s January 21st Order.

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      April 15, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
